Case 1:18-cv-05628-SJ-ST Document 26 Filed 03/01/19 Page 1 of 2 PageID #: 446




          UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK
          -------------------------------------------------------X
          CORY HAMMOCK,

                                    Plaintiff,
                                                                     18 CV 5628 (SJ) (ST)

                  -against-
                                                                     ORDER


          MOVING STATE TO STATE, LLC, et. al,

                                     Defendants.
          -------------------------------------------------------X
          APPEARANCES

          T. BRYCE JONES
          450 7th Street
          Suite 1408
          New York, NY 10123
          By:    T. Bryce Jones
          Attorney for Plaintiff


          JOHNSON, United States District Judge:

                  On January 4, 2019, Plaintiff amended the complaint in the above-referenced

          action to add additional defendants (the “New Defendants”).               The amended

          complaint was filed after Plaintiff moved for default judgment against defendant

          Moving State to State, LLC (“Moving State to State”). On January 17, 2019, the

          Court granted Plaintiff’s motion for default judgment against Moving State to State

          and set March 7, 2019 as the date for a hearing on damages.




                                                          1
Case 1:18-cv-05628-SJ-ST Document 26 Filed 03/01/19 Page 2 of 2 PageID #: 447




                 On February 20, 2019, the Clerk of the Court made an entry of default against

          the New Defendants. Judgment has not been granted against the New Defendants,

          nor a date set for a hearing on damages against them.

                 In the interest of judicial economy, Plaintiffs are directed to file a brief status

          report with the Court by March 4, 2019 indicating:

                 1. When, whether, and by what means Moving State to State was notified

                     of the March 7, 2019 hearing on damages;

                 2. Whether Plaintiff intends to move for judgment and/or damages against

                     the New Defendants; and

                 3. Whether, in Plaintiff’s view, the March 7, 2019 hearing on damages

                     should proceed, in light of Plaintiff’s position on point (2), supra.




                 SO ORDERED.

          Dated: March 1, 2019                              __________/s/_______________
                 Brooklyn, New York                         Sterling Johnson, Jr., U.S.D.J.




                                                     2
